Citation Nr: 0711077	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

2.  Entitlement to an increased rating for lumbar disc and 
joint disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tendonitis of the 
right elbow (major), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for tendonitis of the 
right shoulder (major), currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder (minor), currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable rating for a left wrist 
sprain (minor).

8.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1995.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for degenerative joint disease of the right 
shoulder as well as each of the his claims for increase. 
Subsequent actions of the RO eventually led to a 
recharacterization of the veteran's left knee disorder as 
residuals of a left quadriceps repair with degenerative joint 
disease of the left knee, but without a change in the rating 
assigned.  A May 2003 rating decision assigned a temporary 
total rating under 38 C.F.R. § 4.30 from March 7 to May 31, 
2003, for left knee disablement, but effective June 1, 2003, 
the 10 percent evaluation was restored.

In his substantive appeal, received by the RO in May 2003, 
the veteran requested a hearing before the Board, sitting at 
the RO.  Such a proceeding was thereafter scheduled to occur 
in May 2005, but prior to its occurrence, the veteran 
cancelled his request for such a hearing.

In August 2005, the Board found that a separate rating was 
warranted for residuals of a left quadricep tendon repair, 
and by rating decision in August 2006, the veteran was 
assigned a separate noncompensable evaluation therefor.  The 
veteran did not perfect an appeal to that rating.


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease of 
the right shoulder that is related to service.

2.  Prior to September 26, 2003, lumbar disc and joint 
disease were manifested by no more than a moderate 
intervertebral disc syndrome with recurring attacks.

3.  Since September 26, 2003 lumbar disc and joint disease 
have not been manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, or by favorable 
ankylosis of the entire thoracolumbar spine.
 
4.  Since September 23, 2002, the veteran's lumbar disc and 
joint disease has not been manifested by incapacitating 
episodes of at least four weeks duration.
 
5.  The veteran's service connected right elbow tendonitis is 
not manifested by limitation of the forearm with flexion to 
90 degrees or less, extension to 75 degrees or more, 
supination to 30 degrees or less, or pronation with motion 
lost beyond the last quarter of arc, the hand not approaching 
full pronation.

6.  The veteran's right shoulder tendonitis is manifested by 
flexion from 0 to 180 degrees; abduction from 0 to 180 
degrees; external and internal rotation from 0 to 90 degrees; 
with no flare-ups; no pain on range of motion; and no 
evidence of arthritis.

7.  The veteran's left shoulder degenerative joint disease is 
manifested by flexion from 0 to 180 degrees; abduction from 0 
to 180 degrees; external and internal rotation from 0 to 90 
degrees; with no flare-ups; and no pain on range of motion.

8.  Degenerative joint disease of the left knee is not 
manifested by evidence of either a limitation of knee flexion 
to 30 degrees; or a limitation of knee extension to 15 
degrees.

9.  A left wrist sprain has not resulted in limitation of 
motion productive of dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, or favorable 
ankylosis.

10.  Hemorrhoids are not manifested by large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbar disc and joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 
5293, 5295 (2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for tendonitis of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5206, 5207, 5213 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for right shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201, 
5202, 5203 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for left shoulder degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5202, 5203 (2006).

6.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5260, 5261 (2006).

7.  The criteria for a compensable rating the veteran's left 
wrist sprain have not been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5215 (2006).

8.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2001 and 
October 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in the August 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection and 
increased evaluations, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  
 
Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board acknowledges that complete notice did not occur prior 
to the rating decision at issue.  Since then, however, in the 
aforementioned March 2001 and October 2005 correspondence the 
veteran was given full notice, and he has since had an ample 
opportunity to participate in the adjudication of his 
claims.  Although notice was not completely provided to the 
appellant until after the initial adjudication, he was not 
prejudiced.  The veteran has been afforded every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Hence, the actions taken by VA 
cured any error in the timing of notice. 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection for degenerative joint disease of the 
right shoulder

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of degenerative joint disease of the 
right shoulder.  

At October 2001 VA examinations, the veteran complained of 
pain and stiffness in both shoulders.  There was no diagnosis 
of arthritis of the right shoulder.

At a July 2004 VA examination, the veteran described aching 
stiffness usually in the morning with the cold damp weather 
affecting both shoulders.  The diagnosis was tendonitis, 
bilateral shoulders in remission.  No opinion linking this 
disorder to service was offered.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 
 
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for degenerative joint 
disease of the right shoulder.  Service medical records are 
negative for any complaints, treatment, or diagnoses of 
degenerative joint disease of the right shoulder. 
 Moreover, there is no medical evidence that the veteran 
currently has degenerative joint disease of the right 
shoulder.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for degenerative joint disease of the 
right shoulder; however, there is no medical evidence of 
record which establishes that he currently has this 
disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

III.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 Further, 38 C.F.R. § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination.

A.  Lumbar disc and joint disease

Background

By a January 1996 rating decision the veteran was granted 
service connection for a lumbosacral strain with a bulging 
L4-L5 disc and assigned a 10 percent disability rating 
effective August 11, 1995.  This evaluation was increased to 
20 percent effective March 24, 1998 and has remained in 
effect.

The veteran contends that the 20 percent disability 
evaluation assigned his lumbar disc and joint disease does 
not accurately reflect the severity of his symptoms.

VA outpatient treatment records dated October 1999 to August 
2000 show that in October 1999, the veteran was seen for 
complaints of low back pain.  The veteran was advised to 
discontinue non steroidal anti inflammatory drugs, and to use 
Tylenol and carisoprodol for joint pain.

At an October 2001 VA examination, the examiner noted the 
veteran had full range of motion in the lower extremities.  
The veteran's chief complaint was episodic pain that remained 
local and was precipitated by hyperextension and weight 
bearing greater than 25 pounds, which he was able to avoid in 
his weight machines because he could do his weight lifting 
without putting his back in extension-rotation.  The veteran 
reported that he discontinued his weight lifting in January 
2001 on this diathesis; however, he complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The veteran complained of steady progression as opposed to 
episodes of flares.  The examiner noted the veteran had a 
lumbosacral strain and a bulging disc which was diagnosed 
during active duty.  The veteran stated that evaluation at 
that time revealed disc disease at L4-5.

Physical examination revealed flexion to 70 degrees with 
pain; extension to 10 degrees with pain; lateral flexion to 
the right was to 30 degrees, left to 20 degrees; rotation was 
to 30 degrees right and 20 degrees left.  There was some 
muscle spasm in the lordotic curve, straightened somewhat at 
the end of deep flexion.  There were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was otherwise within normal limits.  Neurological examination 
showed great toes equally strong.  Sharp, dull, and 
"pallesthesia" (sic) were present.  Deep tendon reflexes were 
2+ and equal bilaterally in the upper and lower extremities.  
Straight leg raising was within normal limits.  Lumbar X-rays 
showed degenerative changes as on prior study but narrowing 
of L4-L5 disc space was new suggesting a progression.

At a July 2004 VA examination, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  The location and distribution of the back pain 
was below the belt line with radiation into the right 
posterior thigh.  He reported his back bothered him three to 
four times a month for one or two days each.  The veteran 
described his pain as aching and stiffness becoming a sharp 
pain with movement.  The veteran took Flexeril with good 
relief of his back pain without significant side effects.  It 
was noted the veteran denied any acute incapacitating flare 
ups in the prior 12 months.  The veteran did not walk with 
any assistive devices.  The examiner noted the veteran worked 
as a police officer and used sick leave three or four times 
in the past 12 months of one day each because of back pain.  

Examination of the spine revealed a normal posture and gait, 
and normal curvature of the spine.  Range of motion of the 
throacolumbar spine was flexion to 80 degrees with pain; 
extension to 30 degrees without pain; bilateral lateral 
flexion to 30 degrees without pain; bilateral lateral 
rotation to 30 degrees without pain.  The examiner noted no 
additional limitation of motion due to fatigue, weakness, 
lack of endurance following repetitive use or during flare-
ups.  The veteran had painful motion as noted above without 
spasm, weakness or tenderness.  There were no postural 
abnormalities or fixed deformity.  Motor and sensory 
functions were intact.  There were no vertebral fractures.  
X-rays showed degenerative disc disease of L4-L5, similar to 
findings reported three years earlier.  The diagnosis was 
degenerative joint disease with degenerative disc disease.

Treatment reports from Dr. Sundaram dated January 2001 to 
June 2006 show complaints of lower back pain with a diagnosis 
of degenerative joint disease.  

VA outpatient treatment records dated April 2005 to August 
2006 note complaints of chronic back pain.  



Criteria

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by an 
August 2004 supplemental statement of the case.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis. 
 Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) a 
moderate limitation of motion warranted a 20 percent 
disability rating.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation for a lumbosacral strain required evidence of a 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

A 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (effective 
on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.


 
New Regulations (effective on and after September 26, 2003). 
 As noted above, 38 C.F.R. § 4.71a (2006), a lumbar disorder 
such as that presented in this case is evaluated under the 
general formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

In exceptional cases, an examiner may state that because of 
age, body habits, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  

Analysis

When the veteran's lumbar disc and joint disease are 
considered under the old and new rating criteria in light of 
all the medical records, and considering the effects of pain 
on use, it is found that the disorder is productive of no 
more than a moderate intervertebral disc syndrome with 
recurring attacks, or moderate limitation of motion of the 
lumbar spine; warranting a 20 percent evaluation under 
Diagnostic Codes 5293 and 5292.  The October 2001 VA 
examination showed flexion to 70 degrees with pain; extension 
to 10 degrees with pain; lateral flexion to the right was to 
30 degrees, left to 20 degrees; rotation was to 30 degrees 
right and 20 degrees left.  The examination showed some 
muscle spasm in the lordotic curve, straightened somewhat at 
the end of deep flexion.  There were no postural 
abnormalities or fixed deformities, and lower extremity deep 
tendon reflexes were 2+ bilaterally.  Straight leg raising 
was within normal limits.  

The evidence on file prior to September 26, 2003, did not 
demonstrate any significant neurological impairment which 
could even remotely be described as a severe IVDS with 
recurring attacks, with intermittent relief.  Consequently, 
even when any functional loss due to pain or incoordination 
is considered  an evaluation in excess of 20 percent under 
Diagnostic Code 5293 is not warranted.  

From September 2002, an IVDS is rated based on incapacitating 
episodes (under the revised Code 5293, then from September 
26, 2003 under Code 5243). Here the medical evidence does not 
show evidence of syndrome with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months. Indeed, the  examiner noted 
no acute flare-ups requiring incapacitation in the past 12 
months.  Hence, there is no basis for rating based on 
incapacitating episodes.  Accordingly, entitlement to a 
rating in excess of 20 percent for a low back disorder for 
the period prior to September 26, 2003 is denied.

The veteran's lumbar symptoms are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 20 percent rating under the new criteria.  The 
July 2004 VA examination showed forward flexion of the 
thoracolumbar spine to 80 degrees.  Therefore, an evaluation 
in excess of 20 percent is not warranted as the medical 
evidence does not show the veteran had forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

In addition, the July 2004 VA examiner noted as intact the 
sensory and motor examination.  Since the veteran has not 
been diagnosed with associated neurological conditions, 
separate evaluations are not warranted.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, it must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Tendonitis of the right elbow (major)

Background

By a January 1996 rating decision the veteran was granted 
service connection for right elbow tendonitis and assigned a 
10 percent disability rating.  This evaluation has remained 
in effect since.

The veteran contends that the 10 percent disability 
evaluation assigned his right elbow tendonitis does not 
accurately reflect the severity of his symptoms.

Treatment records from Dr. Sundaram dated January 1997 to 
February 2001 show complaints of right elbow pain with 
diagnosis of epicondylitis.

At an October 2001 VA examination, the veteran reported elbow 
pain.  Range of motion studies revealed flexion to 145 
degrees bilaterally; forearm supination to 85 degrees 
bilaterally; and forearm pronation to 80 degrees 
bilaterally.  

At the July 2004 VA examination, the veteran described aching 
stiffness usually in the morning with the cold damp weather 
affecting the right elbow.  The veteran took Tolmetin with 
good relief of his pain.  The examiner noted no flare-ups.  
The veteran had not used any sick leave because of his right 
elbow.  

Range of motion was flexion to 145 degrees; forearm 
supination to 85 degrees; and forearm pronation to 80 
degrees.  Joint function and range of motion additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  Examination of 
the right elbow did not reveal any heat, redness, swelling, 
or acute tenderness.  The diagnosis was tendonitis, right 
elbow in remission.

Treatment reports from Dr. Sundaram dated January 2001 to 
June 2006 show treatment for left elbow pain and swelling in 
2001.  It was noted that the veteran's elbow was injured 
while subduing a suspect.  

Criteria

The RO has rated the veteran's right elbow (major) tendonitis 
under Diagnostic Code 5024 for tenosynovitis, which, under 
the regulations, is rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.

Under Diagnostic Code 5003, the condition is rated under the 
appropriate code based on limitation of functioning of the 
affected part, or otherwise a 10 percent evaluation may be 
assigned for limitation of functioning of a major joint due 
to arthritis.  

A 10 percent evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 100 
degrees; a 20 percent evaluation requires that flexion be 
limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

A ten percent evaluation is warranted when extension of the 
forearm is limited to 45 degrees; a 20 percent evaluation is 
warranted when extension of the forearm of the major upper 
extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.


Limitation of pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213.


Analysis

A review of the evidence shows that a 20 percent rating is 
not warranted for the right elbow tendonitis.  A 20 percent 
rating is only warranted when the evidence shows that forearm 
flexion is limited to 90 degrees or forearm extension is 
limited to 75 degrees.  In the present case, the veteran's 
elbow flexion is to 145 degrees and extension is normal.  As 
there is no evidence that right elbow flexion or extension 
was ever limited to 90 degrees or 75 degrees, respectively, 
there is no basis for a 20 percent rating under Diagnostic 
Code 5206 or 5207.

In reference to DeLuca criteria, the examiner noted that 
right elbow motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Therefore, the Board finds that an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board notes that the veteran asserts that his right elbow 
condition is worse than contemplated by the assigned rating. 
 This determination, however, is not a matter for an 
individual without medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, while the Board has considered 
the veteran's lay assertions, they do not outweigh the 
competent medical evidence of record.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) (2006) 
also is not warranted.  There is no evidence that the veteran 
has missed worked due to the right elbow disability. 
Additionally, there are no current medical restrictions to 
the veteran's activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for the right 
elbow condition.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.

C.  Right shoulder (major) tendonitis and left shoulder 
(minor) degenerative joint disease

Background

By a January 1996 rating decision the veteran was granted 
service connection for right shoulder tendonitis and left 
shoulder degenerative joint disease, and assigned a 10 
percent disability for each.  These evaluations have remained 
in effect.

The veteran contends that the 10 percent disability 
evaluations assigned his right and left shoulders do not 
accurately reflect the severity of his symptoms.

VA outpatient treatment records dated October 1999 to August 
2000 show complaints of right shoulder problems.  The veteran 
requested a different arthritis medication.  It was noted the 
veteran was referred to a private orthopedist for a knee and 
shoulder surgery consult.

At the October 2001 VA examination, the veteran complained of 
stiffness and aching in both shoulders.  The veteran took 
Motrin with moderate relief.  The shoulder showed flexion to 
180 degrees; abduction to 180 degrees; and external and 
internal rotation to 90 degrees.  

At the July 2004 VA examination, the veteran described aching 
and stiffness usually in the morning with the cold damp 
weather affecting both shoulders.  The veteran took Tolmetin 
with good relief.  The veteran did not have acute flare-ups 
of his bilateral shoulders and had not taken sick leave 
because of his shoulder.  

On examination the shoulders were not painful on motion and 
range of motion or joint function was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Examination of both shoulders did 
not reveal any heat, redness, swelling, or acute tenderness.  
Range of motion showed forward flexion and abduction to 180 
degrees bilaterally; and external and internal rotation to 90 
degrees bilaterally.  The diagnosis was tendonitis, bilateral 
shoulders in remission. 

Treatment records dated January 2001 to June 2006 from Dr. 
Sundaram show treatment for recurrent left shoulder pain.  
The impression was left shoulder tendonitis. 

Criteria

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm. A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level.  If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side.   38 C.F.R. § 4.71a, Diagnostic Code 5201.


Analysis

The Board has reviewed the evidence of record and finds that 
entitlement to an increased rating for the left shoulder or 
right shoulder disorders is not warranted.  Despite the 
veteran's shoulder disabilities he is able to perform flexion 
to 180 degrees bilaterally; abduction to 180 degrees 
bilaterally; and external and internal rotation to 90 degrees 
bilaterally.  Thus, a higher rating under Diagnostic Code 
5201 is not warranted..  

The veteran has had complaints of pain in his left shoulder; 
however, the July 2004 VA examination noted that range of 
motion and joint function were not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  Therefore, the Board 
does not find that a higher rating is warranted under 
DeLuca.  


It is the Board's conclusion that the criteria for a higher 
rating for right shoulder tendonitis and left shoulder 
degenerative joint disease have not been met.

D.  Left knee degenerative joint disease

Background

By a rating decision dated January 1996, the veteran was 
granted service connection for a left knee medial meniscus 
tear and assigned a 10 percent disability evaluation 
effective August 11, 1995.  By rating decision dated August 
2006, the veteran was granted a temporary evaluation of 100 
percent assigned from March 7, 2003 and a separate 
noncompensable evaluation for residuals of a left quadriceps 
tendon repair effective June 1, 2003.

Treatment records from Dr. Sundaram dated January 1997 to 
February 2001 show complaints of pain in the left knee.  
Examination showed swelling and full range of motion.  

VA treatment records dated October 1999 to August 2000 note 
the veteran's complaints that his left knee was giving him 
problems.  The veteran requested a different arthritis 
medication.  It was noted the veteran was referred to a 
private orthopedist for knee and shoulder surgery consult.

At the October 2001 VA examination, the veteran complained of 
stiffness and aching in both knees.  The veteran took Motrin 
with moderate relief.  The veteran reported severe pain in 
both knees two times a year lasting for one week.  The 
veteran complained of additional limitation of motion with 
any acute exacerbation, with moderate functional impairment.  
The veteran reportedly used crutches during an acute 
exacerbation; otherwise no crutches, braces, or cane used.  
The examiner noted the veteran worked as a truck driver and a 
warehouse workman and lost one day of work on two occasions 
in the past one year due to his arthritis.  

Examination of both knees revealed flexion to 105 degrees and 
extension to 0 degrees.  Both knees had pain at extremes of 
range of motion.  The veteran had weakened movement against 
strong resistance in both knees.  He complained of excess 
fatigability with use.  He did not show incoordination.  
There were no signs of effusion, heat, redness, swelling, or 
tenderness.  Gait was normal on standing and walking.  
Squatting was painful bilaterally.  The medial and lateral 
collateral ligaments were intact.  Anterior and posterior 
cruciate ligaments intact bilaterally with negative Lachman's 
test.  McMurray's test was negative.  X-rays showed medial 
and lateral joint space narrowing.  The diagnosis showed 
degenerative joint disease of the left knee, "status post 
total knee replacement." (sic)
 
In February 2002,  the veteran wrote to the RO and denied 
ever undergoing a total knee replacement. 

Metroplex Health System records dated in February 2003 
indicates that the veteran injured his left knee when he 
slipped and fell on ice.

VA treatment records dated March to April 2003 show the 
veteran had a tendon repair to the left knee after falling on 
the knee in February 2003.  An orthopedic clinic note dated 
in April 2003 indicated it was approximately six weeks status 
post repair of the left quadriceps tendon.  The veteran 
reported he was doing well.  He had a hinged brace set at 0 
to 45.  The left incision was clean and healing well.  There 
were no palpable defects.  The veteran was able to move from 
0 to 45 degrees without difficulty.  In April 2003 he was 
able to return to work on light duty.  

At a July 2004 VA examination, the veteran described aching 
and stiffness, usually in the morning, with the cold damp 
weather affecting his left knee.  The veteran took Tolmetin 
with good relief.  The veteran reported acute flare-ups of 
his left knee pain because of trauma while on the job in 
February 2003.  It was noted the veteran had undergone a left 
knee quadriceps tendon repair in February 2003 following a 
postservice job injury.  The examiner noted no episodes of 
dislocation or recurrent subluxation.  The veteran reported 
he was off four months of work following the 2003 repair of 
his left knee quadriceps tendon tear.  

Range of motion of the left knee was flexion to 110 degrees 
and extension to 0 degrees.  The left knee was painful with 
squatting or extremes of flexion.  The range of motion or 
joint function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The examiner noted painful left knee 
motion with hypertrophy with a well healed midline scar with 
tactile crepitations with range of motion.  There was no  
instability.  X-ray of the left knee in March 2003 revealed 
the absence of joint effusion was difficult to evaluate; 
however, compared to previous similar study in July 2002, 
there was slight increased fullness in suprapatellar recess 
region suggesting small joint effusion.  Minimal degenerative 
joint disease at the patellofemoral joint was shown, with 
mild narrowing of the medial compartment of the left knee 
joint, presumably representing degenerative joint disease and 
minor hypertrophic spurring of the anterior aspect of the 
patella remained unchanged since the previous study.  Sunrise 
view showed slight lateral subluxation of the patella.  The 
diagnosis was degenerative joint disease of the left knee.

VA outpatient treatment records dated December 2003 to April 
2006 show complaints of knee pain.  A February 2005 
orthopedic note indicated x-rays showed about a 50 percent 
decreased space in the medial compartments and no bone 
spurs.  Calcification at the quadriceps tendon repair site.  
The examination noted ligaments intact with no effusion and 
full range of motion.

Treatment records dated January 2001 to June 2006 from Dr. 
Sundaram show treatment for left knee pain.

Criteria

The veteran was originally rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (impairment of the knee).  By a rating 
decision dated in August 2006, the veteran was rated 
separately for his left quadriceps repair under Diagnostic 
Code 5257 and the previous degenerative joint disease of the 
left knee rating of 10 percent was continued under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the 
knee).  The issue before the Board is the rating pertaining 
to arthritis in this joint.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A separate 10 percent rating is also appropriate where 
extension of the leg is limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Analysis

The Board finds that the preponderance of the evidence is 
against an increased evaluation for degenerative joint 
disease of the left knee.  The July 2004 VA examination 
showed flexion to 110 out of 140 degrees and extension was 0 
degrees.  Therefore, the veteran does not warrant a higher 
evaluation under Diagnostic Codes 5260 or 5261.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the preponderance of the evidence of record is 
against finding that the disorders are manifested by evidence 
of weakened movement, excess fatigability, atrophy, lack of 
endurance, or incoordination.  See, e.g., the 2004 VA 
examination report.  Hence, increased ratings under these 
regulations are not warranted. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



E.  Left wrist sprain (minor)

Background

By a rating decision dated January 1996, the veteran was 
granted service connection for a left wrist sprain and 
assigned a noncompensable evaluation effective August 11, 
1995.  This evaluation has remained in effect since.

At an October 2001 VA examination, the veteran complained of 
stiffness and aching in both wrists.  The veteran took Motrin 
with moderate relief.  The veteran complained of additional 
limitation of motion with any acute exacerbation, with 
moderate functional impairment.  Range of motion showed 
dorsiflexion to 70 degrees bilaterally; wrist palmar flexion 
to 80 degrees bilaterally; wrist medial deviation to 20 
degrees bilaterally; and wrist ulnar deviation to 45 degrees 
bilaterally.  X-rays showed degenerative joint disease at 
intercarpal joints of both wrists, most prominently at left 
first carpometacarpal joint.  There was mild osteoporosis of 
bony structures.  There were no erosive changes or soft 
tissue swellings to suggest rheumatoid arthritis.  

At a July 2004 VA examination, the veteran reported aching 
and stiffness usually in the morning with the cold damp 
weather affecting his left wrist.  The veteran took Tolmetin 
with good relief.  The veteran had no acute flare-ups of his 
left wrist.  The left wrist was not objectively painful on 
motion.  Range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups. 
 Examination of the left wrist showed no heat, redness, 
swelling, or acute tenderness.  Wrist dorsiflexion 
(extension) was to 70 degrees; palmar flexion was to 80 
degrees; wrist radial deviation was to 20 degrees; and ulnar 
deviation was to 45 degrees.  The diagnosis was left wrist 
strain, normal examination.  X-ray of the left wrist was 
within normal limits.



Criteria

The veteran's service-connected left wrist sprain is 
evaluated as noncompensable under Diagnostic Code 5215. 
 Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown. 
 38 C.F.R. § 4.31.

Analysis

Taking into account all relevant evidence, the Board finds 
that a compensable rating is not warranted for the veteran's 
service connected left wrist disability.  In this regard 
the evidence of record shows that the veteran's left wrist is 
his minor wrist and it has normal range of motion.  While 
the Board acknowledges the veteran's complaints of pain and 
has considered the provisions of 38 C.F.R. §§ 4.40, 4.59 as 
interpreted in DeLuca, there is no competent evidence upon 
which to assign a compensable rating based on limitation of 
motion due to any functional loss. 

Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran is currently 
properly rated as noncompensably disabled for his service 
connected left wrist sprain.



F.  Hemorrhoids

By a rating decision dated January 1996, the veteran was 
granted service connection for hemorrhoids and assigned a 
noncompensable  evaluation effective August 11, 1995.  This 
evaluation has remained in effect since.

At the October 2001 VA examination, the veteran reported 
seeing blood on the paper three or four times a year.  He 
denied loss of sphincter control or leakage.  He indicated he 
continued to have episodes of constipation.  The examination 
noted no signs of anemia and no fissures.  The floret was 
palpable without thrombosis and no evidence of bleeding.   
The veteran's hemoglobin and hematocrit levels were within 
normal limits.

At the July 2004 VA examination, the veteran reported a 
history of hemorrhoids associated with rectal pain and 
burning usually occurring one or two times "per week" with a 
history of occasional rectal bleeding though he denied any 
history of rectal bleeding in 2004.  Physical examination 
revealed no evidence of rectal bleeding.  The diagnosis was 
hemorrhoids, in remission.

The veteran's disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Diagnostic 
Code 7336 provides a 10 percent evaluation for large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences.  A mild or moderate 
condition is rated noncompensable. 38 C.F.R. § 4.114.

There is no medical evidence to show that the veteran has 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences; persistent 
bleeding and secondary anemia; or hemorrhoids with fissures.  
Given that fact the Board finds that the veteran has not more 
than mild to moderate hemorrhoids.  As such, a compensable 
rating on a schedular basis is not warranted.  38 C.F.R. § 
4.114, Diagnostic code 7336.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbar disc and joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
right elbow tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a compensable evaluation for a left wrist 
sprain is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


